Citation Nr: 0704028	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) on the basis of additional 
disability resulting from an August 2002 pacemaker insertion 
performed at a VA facility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June to September of 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In November 2006, following certification of this case to the 
Board, the undersigned Veterans Law Judge requested a medical 
opinion from a VA doctor, and this opinion was received in 
the same month.  In December 2006, the veteran was provided a 
copy of this medical opinion and was informed that he had 60 
days to respond with additional evidence and argument; 
otherwise, the Board would proceed with his appeal.  To date, 
however, the veteran has not responded directly to this 
letter, except to the extent that the medical opinion is 
referenced in his representative's December 2006 written 
brief presentation.  Accordingly, the Board will proceed with 
adjudication of his claim.


FINDING OF FACT

The veteran did not incur additional cardiovascular 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA treatment providers who performed a 
pacemaker insertion in August 2002 and provided follow-up 
treatment.  




CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 on the basis of additional disability 
resulting from an August 2002 pacemaker insertion performed 
at a VA facility have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of VA and private 
treatment reported by the veteran and has obtained a VA 
medical opinion, based on a claims file review, addressing 
the disability in question.  Moreover, there is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

In this regard, the Board is aware that, on multiple 
occasions during the pendency of this appeal, the veteran has 
asserted that there exists a "tape" of his August 2002 VA 
surgery and that it should be added to the record.  During 
his July 2006 Travel Board hearing, however, he conceded to 
the undersigned Veterans Law Judge that "[t]here's not a 
tape" and that even his private doctor could not get the 
tape.  In view of this testimony, the Board concludes that 
the cited tape is unavailable, and no further search efforts 
are warranted.  See generally Counts v. Brown, 6 Vet. App. 
473, 477 (1994) (there is no duty to assist when the 
appellant acknowledges the unavailability of records), 
quoting Porter v. Brown, 5 Vet. App. 233, 237 (1993) (VA has 
no duty to seek to obtain that which does not exist).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised that he could 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification would not be 
prejudicial in this case, involving only a section 1151 
claim.  Such a claim is similar to a service connection claim 
insofar as a disability evaluation and an effective date for 
that evaluation are assigned when the claim is granted.  With 
service connection cases, however, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of death 
must also be an event not reasonably foreseeable.  Id.  But 
see generally Brown v. Gardner, 513 U.S. 115 (1994) (for 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the present case, the veteran has asserted that his August 
12, 2002 surgery at the Clarksburg, West Virginia VA Medical 
Center (VAMC) for pacemaker placement resulted in additional 
disability.  Specifically, he has contended that an improper 
wire placement through the heart caused untreated internal 
bleeding and that he was then given a stress test that 
compounded the problem.  

The Board has reviewed the claims file and observes that the 
veteran was recommended for placement of a permanent 
pacemaker in August 2002, following complaints and treatment 
for dizziness, tiredness, and sinus bradycardia at the 
Clarksburg VAMC.

On August 12, 2002, the veteran underwent insertion of a 
permanent pacemaker at the Clarksburg VAMC.  A dual-chamber 
pacemaker was placed to his left subclavian vein.  No 
complications were encountered, and the veteran tolerated the 
procedure well.  Upon overnight observation, he remained 
asymptomatic and in sinus rhythm with a normal heart rate.  
On the first postoperative day, his wound was clean and dry, 
with no hematomas or symptoms and a normal heart rate.  
Accordingly, he was discharged from the facility and 
requested to continue his oral antibiotics and home 
medications.  

The veteran returned to the Clarksburg VAMC for a stress test 
on August 14, 2002, which revealed chest pain and an EKG 
which was difficult to interpret.  The test was terminated 
because the veteran complained of extreme shortness of breath 
and chest pain.  An abnormality was found, and attention was 
noted to be needed.

Treatment records from that date indicate that the veteran 
complained of chest pain, described as a raw irritation which 
radiated to the back, was fairly constant, and increased with 
deep breath.  The veteran was recommended for admission for 
monitoring, but he instead wished to go home and follow up in 
the next one to two days.

Chest x-rays from the same date revealed bipolar transvenous 
cardiac pacemaker wires, with one of the tips in the right 
atrium and the other in the right ventricle, both connected 
to a battery pack unit in the left lateral pectoralis region.  
A minor abnormality was noted.

Further records from the same date indicate that, on 
discharge, the veteran was recommended for light activity, to 
be increased as tolerated.

On August 15, 2002, a nurse from the Clarksburg VAMC spoke to 
the veteran's wife over the phone.  The nurse indicated in 
her note that the veteran stated that he was feeling "100% 
better" that morning but took a pain pill.  He was not sure 
if the medicine had helped him, but he did feel better and 
was going to try to take a walk.  The nurse instructed that 
the veteran should keep follow-up appointments and should 
call the facility if there were any concerns or questions.

More than a month later, on September 30, 2002, the veteran 
was treated by Dr. D.H.C. for complaints of having a "rapid 
racing heart whenever he walks or does any minor exertion" 
following the recent pacemaker implantation.  The doctor 
noted that he did not have any records of the veteran, other 
than a past verbal history.  The veteran had reported that an 
echocardiogram had revealed a postoperative pericardial 
effusion, which, according to the doctor, generally indicates 
a myocardial perforation at the right ventricular apex by the 
ventricular lead.  Additionally, the veteran complained of 
pain and occasional drainage at a puncture site adjacent to 
the pocket.  

Dr. D.H.C. further noted that the pacemaker was 
"interrogated extensively" by himself.  The pacemaker type 
was noted to not have the rate drop function available for 
sudden falls in heart rate, "a bit of an oddity for a 
gentleman who would have benefited from this function though 
that may be what is available in the VA hospital."  The 
veteran was noted to be "very symptomatic" during pacing.  
A repeat echocardiogram was largely unremarkable, although 
there was a very minimal area of decreased echo density 
suggestive of a small and insignificant effusion or chronic 
fluid.  An EKG showed normal sinus rhythm.

The doctor assessed preserved left ventricular function with 
no overt evidence of ischemia and an apparent normal stress 
test; a history of sinus bradycardia with syncope and near 
syncope, with the veteran seeming to conduct well to the 
atrium with no clear AV nodal disease; and pain on atrial and 
ventricular pacing, both bipolar and unipolar.  The doctor 
noted that the veteran might be suffering from some 
pericardial irritation resulting from the original presence 
of blood which would most likely have been due to myocardial 
puncture.  As the doctor noted that most such puncture sites 
resolve spontaneously without a need for intervention, he was 
puzzled about the veteran's clear sensitivity to pacing in 
the absence of any diaphragmatic simulation.  The pacemaker 
device was reprogrammed to non-rate responsive, and a course 
of steroids was given to see if there was improvement of 
possible pericardial inflammation, with replacement of the 
device noted to be a possibility of there was no resolution.

Upon follow-up treatment in October 2002, Dr. D.H.C. noted 
that the pacemaker was functioning well.  There was 
occasional chest discomfort, but it was somewhat atypical and 
inconsistent.  A cardiac catheterization was recommended, but 
the veteran did not immediately consent to this.  The implant 
data "was certainly more than appropriate indicating good 
positioning of the device at the time of implementation."  
While a chest x-ray suggested that the ventricular lead was 
not in the apex, this was noted to not be relevant so long as 
pacing, sensing thresholds, and lead resistance were good.  
In rendering an assessment, however, the doctor continued to 
note chest pain possibly related to diaphragmatic irritation 
and myocardial perforation from the pacer implantation, 
albeit now stable.

In December 2002, the veteran underwent left cardiac 
catheterization, comprised of selective coronary 
arteriography and a left ventricular function study.  This 
study revealed a mild 30 percent or so proximal disease 
through the catheter, somewhat deep in the ostium of the 
vessel.  The assessments were normal left ventricular 
function, electrodes fro the dual lead chamber pacing system, 
and no significant coronary artery obstructive disease noted 
by angiography.  The veteran's pain was noted to be treated 
as non-cardiac.  

Following complaints of pain and discomfort with low 
amplitude pacing, noted to be suggestive of myocardial 
penetration from the device implanted several months earlier, 
the veteran underwent corrective surgery with Dr. D.H.C. in 
January 2003.  This surgery encompassed revision of the 
permanent pacemaker pocket, replacement of the ventricular 
pacing lead, capping of the old lead, and an intraoperative 
test single device.  Dr. D.H.C. noted that the original 
pacemaker device was reimplanted "because it was virtually 
new and had not been utilized much since its implantation."  
Following an overnight stay at a private hospital and 
readjustment of the pacemaker settings, the veteran was 
discharged and request to return to Dr. D.H.C.'s office for 
follow-up in the next two to three weeks.  

Follow-up treatment records from Dr. D.H.C., dated from 
February to June of 2003, indicate complaints of 
palpitations, blood pressure increased to 130/100, and some 
episodes of more rapid heart rate.  Records from April 2003 
reflect that the veteran was able to do "most of what he 
wants to do at home on a physical basis" and that some 
reprogramming of the pacemaker was accomplished.  Through his 
wife, the veteran complained of throbbing pain with radiation 
to the arms in June 2003.

An April 2003 VA treatment record indicates that the veteran 
had a "malfunction pacer" with a rate responsive problem, 
but it "seems OK now."  An internal document from the 
Clarksburg VAMC from the same month reflects that the veteran 
had argued that "some type cardiac tape was missing and 
could not be located for review" and that the treatment 
provider who conducted the "pacer procedure" was not 
authorized to do so.  The veteran's blood pressure was noted 
to have increased to 155/101 in May 2003.  Subsequent VA 
treatment records, however, indicate that the veteran's 
hypertension was controlled.  

The veteran was further hospitalized at a private facility, 
with treatment from Dr. D.H.C., in August and September of 
2004 for complaints of right-sided chest, neck, and arm pain.  
An examination revealed the pacemaker to be present in the 
left upper quadrant of the chest wall.  Heart sounds were 
regular.  An echocardiogram revealed no recurrence of 
pericardial effusion; there was normal wall motion with an 
ejection fraction of around 50 percent and pacemaker leads 
present.  In view of this, the doctor found the veteran's 
pain to be probably non-cardiac.  It was noted that the 
veteran's cardiac catheterization from two years earlier 
showed only minimal disease of the right coronary artery.  
The most likely cause of the pain was noted to be 
musculoskeletal, as the veteran had some diffuse 
osteoarthritis, although gastritis and reflux, though less 
likely, could not be ruled out.

An April 2005 VA treatment note indicates that the veteran 
had been told by a private doctor that he had a heart murmur.  
An examination revealed a grade 2/6 "high-pitched squeaking 
type" of murmur heard best in the left apex.

In July 2006, Dr. D.H.C. provided a letter addressing the 
veteran's disability.  In reiterating the veteran's medical 
history, the doctor noted that there was a high likelihood of 
myocardial perforation by the pacing lead, causing chronic 
pericarditis and pleuritic chest pain.  Although this was 
noted to not be frequent, it was also described as a well-
known and not uncommon complication of permanent pacemaker 
placement.  The doctor noted that the tape of the original 
surgery from the Clarksburg VAMC "apparently could not be 
located" and that he had not seen a report or tape from that 
study.  The doctor further stated that the veteran had a 
series of event following the original implantation of the 
pacemaker which were highly suggestive, though not absolutely 
diagnostic of, myocardial perforation of the ventricular 
pacing lead with diaphragmatic stimulation.  The proximity of 
the phrenic nerve may have explained some of the symptoms on 
the subsequent pacemaker lead replacement, which did not seem 
to be as severe as with the original one.

The July 2006 medical statement was submitted with a signed 
waiver form during the veteran's July 2006 VA Travel Board 
hearing.  During this hearing, the veteran made reference to 
the unavailability of a VA echocardiogram tape, as noted 
above.  He reported that he had recently developed a heart 
murmur.  Also, he testified that Dr. D.H.C. had stated that 
VA's actions were improper, but "he really won't commit 
hisself [sic] to it."  He further asserted that "half" of 
the pacemaker was not working at all.

Given this testimony and the assertions of Dr. D.H.C. as to a 
myocardial perforation, the Board requested a further medical 
opinion in November 2006.  This was furnished by a VA doctor, 
who had reviewed the claims file, in the same month.

In his opinion, the VA doctor preliminarily stated that the 
veteran was consented for his August 2002 pacemaker 
implantation procedure.  The fact that the pacemaker lead was 
replaced five months later was noted to indicate "that the 
symptoms were either not that serious or [the] patient felt 
reasonably well until the outside cardiologist who was 
following the patient found that [the] patient was 
exceedingly symptomatic in January 2003 when he decided to 
revise the lead."  The VA doctor also found no documentation 
from the VA hospital regarding any chest wall or 
diaphragmatic stimulation.  The VA doctor further suggested 
that the veteran was "well" up until December 2002 and that 
he had been doing well since being programmed to atrial 
pacing alone.  X-rays were suggestive but not conclusive of a 
right ventricular lead that might be directing more towards 
the inferior wall, which could potentially pace the diaphragm 
directly.  The alternative explanation was myocardial 
perforation and direct stimulation of the diaphragm.  The 
lead in the pacer pocket may "loose insulation (breach)" 
during lead implantation and cause chest wall stimulation, 
but the fact that the lead impedance in December 2002 was 
higher even compared to implantation was less suggestive of 
this, but not impossible.

As to the specific question of whether the veteran had 
additional current and chronic disability as a result of the 
August 2002 pacemaker implantation, the VA doctor noted the 
absence of complications concurrent with the initial surgery.  
The post-discharge stress test did not show any evidence of 
coronary ischemia, but that suspicion was low to begin with.  
While the VA doctor was not sure who read the echocardiogram, 
he noted that the veteran left the hospital rather than to be 
readmitted.  The doctor indicated that the suggested 
perforation may have caused irritation of the 
pericardium/pleura and caused pericarditis, but the incidence 
of this was low (0.98%) according to a textbook on cardiac 
pacing and defibrillation and a medical trial described 
therein.  In the present case, the VA doctor suspected direct 
stimulation.  In summary, the veteran may have had 
intermittent symptoms, but the VA doctor did not believe that 
this could cause chronic disability due to the August 2002 
procedure.

As to the question of causation due to the VA surgery, as 
opposed to natural progress of the disease, the VA doctor 
noted that the natural history of myocardial perforation may 
be asymptomatic, with higher pacing thresholds from the 
particular lead, here the RV lead.  This was not the case 
here, requiring lead extraction and placement of a new lead, 
repositioning in the immediate postoperative period, 
pericardial tamponade requiring immediate drainage of blood 
and possibly follow-up after that, or diaphragmatic 
stimulation even through the heart muscle directly 
stimulating the diaphragm.  The VA doctor noted that "[a]ll 
of the sequelae do not necessarily cause disability."  
Increased morbidity was the "right term for that" since it 
extended healing but did not cause disability.  As the second 
pacemaker procedure did not occur until five months after the 
August 2002 surgery, the symptoms were "not bad enough" to 
demand attention.  Accordingly, the VA doctor found that the 
symptoms were not disabling.

In terms of fault and degree of care, the VA doctor noted 
that the pacemaker decision was appropriate, the veteran's 
consent was obtained, and the procedure was performed 
appropriately and followed by clinical evaluation, chest x-
ray, and presumed device interrogation, although this latter 
action was not documented.  The VA doctor noted that he was 
"unclear" about the following stress test and found that an 
echocardiogram would have been more appropriate; 
nevertheless, in terms of urgent care, the veteran was 
offered to stay in the hospital for monitoring but did not do 
so.  Moreover, an echocardiogram and device interrogation 
with the chest pain would have been possibly useful in the 
immediate postoperative period, but, as the veteran did not 
have any effusion when he saw the private physician, and 
because the thresholds of the leads were stable in December 
2002, "it makes one think that possibly no test could have 
been useful."  As to the location of the "tape" from the 
echocardiogram performed by the "resident physician," the 
VA doctor noted that it was unclear who performed the 
procedure, but it may have been performed by the resident who 
might still not be qualified to read or perform 
echocardiograms.  Again, the veteran had been offered to stay 
at the facility, and this was appropriate.

Finally, the VA doctor addressed the question of whether the 
myocardial perforation was an event that was reasonably 
foreseeable as a risk of undergoing a pacemaker implant.  The 
doctor noted that such a perforation is only quickly 
recognizable if there were overt clinical outcomes like a 
drop in blood pressure or rising thresholds of the pacemaker 
lead in the immediate postoperative period.  Sometimes, this 
could be asymptomatic, with just rising pacing thresholds.  
Chest pain, as it happened to the veteran, is potentially 
suspicious for myocardial perforation and has to be carefully 
monitored.  The treatment may be as simple as just 
observation most commonly, to drainage of blood from the 
pericardial cavity if there is severe bleeding.  It is 
foreseeable if there is an overt clinical presentation, such 
as a drop in blood pressure, worsening chest pain, or 
shortness of breath, which would definitely require immediate 
attention.

Upon a review of the above evidence, the Board first notes 
that there remains a question of whether the veteran actually 
sustained a myocardial perforation during the August 2002 VA 
surgery.  Dr. D.H.C. stressed the probability of this 
perforation, while conceding that its incidence was 
infrequent and that it had not been documented.  The VA 
doctor who reviewed the veteran's claims file indicated that 
a myocardial perforation was possible, though not proven 
conclusively, but studies had shown that it was only a 0.98% 
- that is, less than one percent - probability.  

Even assuming, without conceding, that the veteran did 
sustain a myocardial perforation during surgery, there 
remains the question of whether this resulted in additional 
disability, as is required under 38 U.S.C.A. § 1151.  Dr. 
D.H.C.'s statements certainly suggest that the veteran had 
additional symptomatology as a consequence of this 
complication.  He did not specify, however, whether this 
constituted an underlying worsening of the veteran's 
condition as opposed to a transitory flare-up of symptoms.

The specific question of additional disability, rather than 
simply additional symptoms, was more thoroughly addressed in 
the VA doctor's opinion.  He noted that "[a]ll of the 
sequelae do not necessarily cause disability" and that, as 
the second pacemaker procedure did not take place until five 
months after the August 2002 surgery, the post-surgery 
symptoms were "not bad enough" to demand attention.  
Accordingly, the VA doctor found that the symptoms were not 
disabling.  The Board notes that, on this particular point, 
there is no medical evidence specifying the contrary, as Dr. 
D.H.C.'s statements were more limited in scope as to the 
overall question of disability.

Moreover, there has been no finding of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA treatment 
providers in regard to a myocardial perforation.  Such a 
finding of fault was not stated or implied in Dr. D.H.C.'s 
statements.  The VA doctor made no such finding and noted 
that whether the claimed injury would have been a reasonably 
foreseeable complication depended on the incidence of other 
symptomatology, such as a drop in blood pressure, worsening 
chest pain, or shortness of breath.

The Board is aware that the VA doctor called into question 
the appropriateness of a stress test, rather than an 
echocardiogram, following surgery.  That having been noted, 
the doctor did not determine that the use of a stress test 
was indicative of carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault.  
Moreover, the VA doctor questioned whether an echocardiogram 
or device interrogation would have been useful, given that 
the veteran did not have any effusion when he saw Dr. D.H.C. 
and that the thresholds of the leads were stable in December 
2002.  This doctor also was not able to confirm one way or 
the other whether an unqualified treatment provider had 
performed an echocardiogram.

Finally, the Board notes that the veteran was offered the 
possibility of staying at the Clarksburg VAMC for further 
observation following surgery in August 2002, but he declined 
to do so or to otherwise follow-up as to symptoms prior to 
visiting Dr. D.H.C. in September 2002.

Based on all of the above medical evidence, the Board finds 
that the veteran did not incur additional cardiovascular 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA treatment providers who performed a 
pacemaker insertion in August 2002 and provided follow-up 
treatment.  Rather, the preponderance of the evidence is 
against the finding of both additional disability and any 
degree of fault or lack of care.

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay evidence, as indicated in his 
lay statements and hearing testimony, as well as in testimony 
from his spouse in October 2004.   Neither witness, however, 
has been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, this lay 
evidence does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to VA compensation under the 
provisions of 38 U.S.C.A. § 1151 on the basis of additional 
disability resulting from a pacemaker insertion performed at 
a VA facility, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to VA compensation under the 
provisions of 38 U.S.C.A. § 1151 on the basis of additional 
disability resulting from a pacemaker insertion performed at 
a VA facility is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


